Order entered February 28, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01010-CV

                       SHAWN TREMBLAY, Appellant

                                       V.

                    SIMMON BANK, TRUSTEE, Appellee

                 On Appeal from the County Court at Law No. 1
                              Hunt County, Texas
                      Trial Court Cause No. CC2100383

                                    ORDER

      Before the Court is appellant’s February 25, 2022 motion for an extension of

time to file his brief on the merits. We GRANT the motion and extend the time to

April 4, 2022.


                                            /s/   CRAIG SMITH
                                                  JUSTICE